Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered November 29, 2013, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
In satisfaction of a one-count indictment and multiple pending charges, defendant pleaded guilty to the reduced charge of attempted criminal possession of a controlled substance in the third degree and waived his right to appeal. He was sentenced as a second felony offender, in accordance with the plea agreement, to a prison term of three years followed by three years of postrelease supervision. Defendant appeals.
Defendant’s sole contention is that the sentence imposed was harsh and excessive. Such challenge is foreclosed by the unchallenged appeal waiver, which the record reflects was knowing, voluntary and intelligent (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Coutant, 143 AD3d 1015, 1016 [2016]).
McCarthy, J.R, Garry, Egan Jr., Rose and Devine, JJ., concur.
Ordered that the judgment is affirmed.